DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 10/08/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 10/8/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive, based on the amended claim language, therefore, based upon the amendment claims, the previous rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Jang et al. (Jang, US 2011/028849), Brun (US 
Brun teaches identifying certain words within the source segment, tagging and identification of a source segment in a second language, noting these words are already in the target language and adding, tags to the certain words within the source segment identified. 
Rojas teaches a statistical process control and analytics for translation supply chain operational management including receiving a source segment in a first language to be translated into a second language, identifying linguistic markers within the source segment and associated noise values, tagging the linguistic markers in the source segment based on the identifying to produce a tagged source segment with tagged linguistic markers, transforming the tagged source segment into an amplified source segment and sending the amplified source segment to a machine translation module wherein the machine translation module is configured to process the amplified source segment to produce a return amplified match in the second language.

Andreoli and Meunier teaches predicting the quality of automatic translation of an entire document source to target language translation, most probable candidate translations in a target language with source language mark- ups in the translation process. 
Chandramouli teaches language translation including word substitution with word codes. 
van den Oever teaches identifying a domain of the source segment, identifying different domains as applied to the source text and identifying certain words within the source segment having associated noise values based on a predictive model associated with the domain, wherein the predictive model is one of a plurality of models associated with different domains.
However, none of the above references teaches alone or in obvious combination:
Regarding claim 1, “A computer-implemented method comprising:
receiving, by a computing device, a source segment comprising a first language to be translated into a second language, the source segment including markup tags comprising escape codes that indicate words that should not be translated; 
transforming, by the computing device, the source segment into an amplified source segment, wherein the markup tags are transformed from a first form to a second form different from the first form based on predetermined segment noise categories identifying linguistic patterns contributing to translation inefficiency, thereby reducing linguistic noise associated with the first form of the markup tags and producing the amplified source segment;
sending, by the computing device, the amplified source segment to a machine translation module, wherein the machine translation module is configured to process the amplified source segment, thereby producing a return amplified match in a second language, the return amplified match including the markup tags in the second form;
receiving, by the computing device, the return amplified match from the machine translation module; and
remediating, by the computing device, the return amplified match by replacing the markup tags in the second form with the markup tags in the first form within the source segment, thereby producing an output.”
claims 9 and 17 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-8, 10-16 and 18-20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        


lms
12/30/2021